FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10363

               Plaintiff - Appellee,             D.C. No. 2:04-cr-00375-RLH

 v.
                                                 MEMORANDUM*
CARLOS JAVIER LOPEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Carlos Javier Lopez appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez argues that the district court erred by failing to consider and address

his non-frivolous arguments in favor of a reduced sentence and by denying his

section 3582(c)(2) motion based exclusively on his post-sentencing prison

disciplinary record. The record reflects that the district court considered the

relevant sentencing factors and appropriately addressed the parties’ arguments.

See United States v. Ruiz-Apolonio, 657 F.3d 907, 920 (9th Cir. 2011) (“The

district court is not required to provide a detailed explanation as to each of its

reasons for rejecting every argument made by counsel.”); United States v. Carty,

520 F.3d 984, 991-92 (9th Cir. 2008) (en banc). Moreover, considering the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including

Lopez’s prison disciplinary record and the need to protect the public, the district

court did not abuse its discretion by denying Lopez’s motion. See United States v.

Lightfoot, 626 F.3d 1092, 1096 (9th Cir. 2010).

      AFFIRMED.




                                            2                                        15-10363